DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2. Applicant’s election of Group I and the species of the rs953387 SNP in the reply filed on 17 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Regarding claim 5, this claim was inadvertently not included in Group II.  As noted by Applicant Group II consists of claims 5-9.
Claim Status
3. 	Claims 1-12 are pending.
	Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4 and 10-12 read on the elected invention and have been examined herein to the extent that the claims require the individual SNP of rs953387. Note that although the claims recite that the method is one that uses probes or primers to detect a SNP from “1.” And a JIA-associated SNV selected from the SNVs listed in “2,” Applicant elected only a SNP and the claims have been examined only to the extent that they require the individual rs953387 SNP and not one of the SNVs listed in “2.” The claims encompass non-elected individual SNPs and SNVs and combinations thereof. Prior to 
Specification
4. The specification is objected to because it is missing Tables 1, 2 and 12.  Page 25 of the specification states:

    PNG
    media_image1.png
    35
    500
    media_image1.png
    Greyscale

However, the remainder of the page is blank.
Page 27 of the specification states:

    PNG
    media_image2.png
    60
    418
    media_image2.png
    Greyscale

	However, the remainder of the page is blank.
	Further, pages 44-58 of the specification are blank, whereas it appears that these pages should include the contents of Table 12.
Appropriate correction is required.
5. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code - see, for example, pages 60- 61. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Improper Markush Grouping Rejection
6. Claims 1-4 and 10-12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping 
	The Markush groupings of the SNPs and SNVs of rs953387, rs1123848, rs4954564, rs10221893, rs6430612, rs1016269, C1049A, A169C, C19G and T14A in the CXCR4 gene and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA). 
Herein, the recited alternative species do not share a single structural similarity, as each SNP and SNV has a different chemical structure in that it consists of a different nucleotide alteration that occurs at a different location in the CXCR4 gene or region flanking the CXCR gene and each SNP and SNV is flanked by a unique nucleotide sequence. Thus, the polymorphisms do not share a single structural similarity. The only structural similarity present is that all of the SNPs and SNPs involve nucleotides. The 
For example, the polymorphism of a T at rs953387 in the CXCR4 gene has a distinct chemical structure as compared to, for example, a polymorphism of a C at rs1123848 in the CXCR4 gene since the variant position can only be understood within the context of the surrounding nucleotides, which are structurally dissimilar, as shown below for these polymorphisms and flanking sequences:
rs953387:    ATCTACTGTC  A/G/T  GAGTTGGGCArs1123848:  GCCAAATGCA  C/T     AGCACCAGAA

Accordingly, while the different polymorphisms are asserted to have the property of being indicative of JIA, they do not share a single structural similarity essential to this activity.
Further, the recited SNPs and SNVs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that all SNPs and SNVs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited polymorphisms possess the common property of being diagnostic of JIA. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.

	In particular, this rejection may be overcome by amendment of the claims to require the combination of each of the 6 recited SNPs and 4 recited SNVs, as consistent with the elected invention.	
Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  

Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the rs953387 T allele and juvenile idiopathic arthritis (JIA) – i.e., a “JIA-associated SNP.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of contacting the isolated nucleic acids with probes or primers and detecting binding between the probes or primers and the (nucleic acids comprising) 
 For example, the claims do not practically apply the recited law of nature by including a step of administering a particular drug to the subject to treat the subject identified as having the T allele and thereby having JIA, as is recited in claims 10-12. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of contacting the nucleic acids with probes or primers and detecting binding of the probes or primers to nucleic acids, including methods of sequencing amplified nucleic acids, the nucleic acid detection assays recited in claim 3, and the use of labeled probes and primers were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification. For example, the specification states “[0040] Polymerase chain reaction (PCR) has been described in U.S. Pat. Nos. 4,683,195, 4,800,195, and 4,965,188, the entire disclosures of which are incorporated by reference herein.” See also p. 15 of the specification.
Further, MPEP 2106.05(d) II states:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) / second paragraph
8. The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite over the recitation of “the amplified nucleic acid” because this phrase lacks proper antecedent basis. While the claim previously recites contacting the isolated nucleic acid from a human subject with a primer or probe, the claim does not previously recite amplifying the nucleic acid. Accordingly, it is unclear as to what constitutes the amplified nucleic acid.
Priority
9. The claims are considered to have priority to application 13/893,224, filed May 13, 2013. The claims do not have priority to PCT/US11/60430 (of which the present application is a CIP) because the PCT application does not disclose the SNVs listed in “b” and “c” of claims 1 and 10. Note that the claims as a whole are assigned an effective filing date, rather than the individual elements / limitations of the claims each having a different filing date.
Claim Rejections - 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by NCBI SNP Database for rs953387 (submission no. ss66822089, 09 November 2006, available via URL: <ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss66822089>).
NCBI SNP database discloses methods for detecting a T allele at rs953387 comprising contacting an isolated nucleic acid from a human subject with a nucleic acid probe / primer capable of detecting nucleic acids that have the major allele T at rs953387; and detecting the binding between the probe / primer to the isolated nucleic acid having the T allele at rs953387 by detecting the extension of the probe / primer by 1 base in those nucleic acids having the T allele at rs953387 (see “Submitted method description”). Since the T allele at rs953387 detected in the method of NCBI SNP Database is the same allele as that in the present claims, it is also a property of this allele that it is a JIA-associated SNP.

Regarding claim 3, the Illumina® Infinium® I assay is a single base primer extension reaction and a method of sequencing amplified polynucleotides.11. Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by NCBI SNP Database for rs953387 (submission no. ss1397742, 06 September 2000 available via URL: <ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss66822089>).
NCBI SNP database discloses methods for detecting a T allele at rs953387 comprising contacting an isolated nucleic acid from a human subject with a nucleic acid primer capable of detecting nucleic acids that have the major allele T at rs953387; amplifying the nucleic acids bound to the primer; and detecting the binding between the primer to the isolated nucleic acid having the T allele at rs953387 by sequencing the amplified nucleic acids (see “Submitted method description”). Since the T allele at rs953387 detected in the method of NCBI SNP Database is the same allele as that in the present claims, it is also a property of this allele that it is a JIA-associated SNP.
Regarding claim 2, in the assay disclosed therein, the nucleic acids are amplified prior to be contacted with the primers used for sequencing (see “Submitted method description”).
Regarding claim 3, the method disclosed therein is a method of sequencing amplified polynucleotides.

Claim Rejections - 35 USC § 103
12. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NCBI SNP Database for rs953387 (submission no. ss66822089, 09 November 2006, available via URL: <ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss66822089>) in view of Erlich et al (U.S. Patent No. 5,468,613). 
The teachings of NCBI Database SNP for rs953387 are presented above. NCBI teaches that the T allele at rs953387 is detected using a nucleic acid probe / primer that specifically binds to target nucleic acids having the T allele and that the bound probe / 
NCBI does not teach a method wherein the probe / primer itself is labeled with a detectable moiety.
However, Erlich teaches methods for detecting polymorphisms present in a target nucleic acid by contacting isolated nucleic acids with a probe labeled with a detectable moiety (see, e.g., abstract; and col. 3, lines 37-43). Erlich teaches that the label may be a fluorescent dye or radioactive label (col. 16, line 58 to col. 17, line 5). 
In view of the teachings of Erlich, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of NCBI SNP Database for rs953387 so as to have assayed for the allele at rs953387 using a labeled probe as taught by Erlich, because this would have provided an equally effective means for detecting the T allele at rs953387.13.  Claim 4 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NCBI SNP Database for rs953387 (submission no. ss661397742, 06 September 2000, available via URL: <ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss1397742>) in view of Erlich et al (U.S. Patent No. 5,468,613). 
The teachings of NCBI Database SNP for rs953387 are presented above. NCBI teaches that the T allele at rs953387 is detected primers for amplifying the target nucleic acid and then sequencing the target nucleic acid. 
NCBI does not teach a method wherein the probe / primer itself is labeled with a detectable moiety.

In view of the teachings of Erlich, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of NCBI SNP Database for rs953387 so as to have assayed for the allele at rs953387 using a labeled probe as taught by Erlich, because this would have provided an equally effective means for detecting the T allele at rs953387.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634